Citation Nr: 0939618	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  00-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether a September 1999 rating decision which denied 
service connection for a psychiatric disability, claimed as 
depression, is final.  

3.  Entitlement to an effective date earlier than November 
21, 2005, for the grant of service connection for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to September 
1986 and had a period of active duty training from June 1978 
to September 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and January 2007 rating 
decisions of the Muskogee, Oklahoma, Department of Veterans 
Affairs (VA) Regional Office (RO).  The April 2000 rating 
decision denied service connection for PTSD, and the January 
2007 rating decision granted the Veteran's claim for service 
connection for major depressive disorder and assigned a 50 
percent rating, effective November 21, 2005.  This case was 
previously before the Board in July 2008.

In the July 2008 decision, the Board denied, in pertinent 
part, the Veteran's appeal of entitlement to service 
connection for PTSD and entitlement to an effective date 
earlier than November 21, 2005, for the grant of service 
connection for major depressive disorder.  The Veteran 
thereafter appealed that decision to the Court which, upon a 
May 2009 Joint Motion of the parties, promulgated an Order in 
May 2009 ("for compliance with the instructions in the joint 
motion") that vacated that part of the Board's May 2009 
decision that denied the claim of entitlement to service 
connection for PTSD and entitlement to an effective date 
earlier than November 21, 2005, for the grant of service 
connection for major depressive disorder.

The May 2009 Joint Motion granted by the Court stipulated 
that the issue, of whether a September 1999 rating decision 
which denied service connection for depression is final, has 
been raised by the appellant, that such issue has not been 
adjudicated, and that such issue is inextricably intertwined 
with the earlier effective date issue on appeal.

The issues of entitlement to an effective date earlier than 
November 21, 2005, for the grant of service connection for 
major depressive disorder (on the merits) and entitlement to 
service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

A statement by the Veteran, contained in a VA Form 9 received 
in June 2000, may be reasonably construed as a timely notice 
of disagreement to the September 1999 RO decision that denied 
entitlement to service connection for a psychiatric 
disability, claimed as depression, to include as secondary to 
service-connected disability.


CONCLUSION OF LAW

The Veteran filed a timely notice of disagreement to the 
September 1999 RO decision that denied entitlement to service 
connection for a psychiatric disability, claimed as 
depression, to include secondary to service-connected 
disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the May 2009 Joint Motion granted by the 
Court stipulated that the issue, of whether a September 1999 
rating decision which denied service connection for 
depression is final, has been raised by the appellant, that 
such issue has not been adjudicated, and that such issue is 
inextricably intertwined with the earlier effective date 
issue on appeal.  While such issue has not been formally 
adjudicated by the RO, adjudication thereof was implicit in 
its January 2007 rating decision that determined that a 
reopened claim for service connection for major depression 
had been received on November 21, 2005.  Such determination 
inherently found that the September 1999 rating decision 
which had denied service connection for depression was final 
pursuant to 38 U.S.C.A. § 7105 (West 2002).  Nevertheless, as 
the Board is the final arbiter of appellate jurisdiction, and 
the decision herein is favorable to the appellant, she is not 
prejudiced by the Board's adjudication of the matter at this 
time.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.101(d) (2009); Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a September 1999 rating decision, the RO denied, in 
pertinent part, service connection for a psychiatric 
disability, claimed as depression.  Notice of the 
determination, with his appellate rights, was issued on 
September 27, 1999.  The appellant, through her attorney, has 
argued that a document received in June 2000 could be 
considered as a notice of disagreement to the September 1999 
rating decision.

The Board finds that adjudication of the question of whether 
the Veteran met the criteria for an effective date prior to 
November 21, 2005, for the grant of service connection for 
major depressive disorder, turns, at least in part, on 
whether the September 1999 RO decision that denied service 
connection for a psychiatric disability, claimed as 
depression, is final.  In essence, the matter before the 
Board, at this stage of the adjudication, is the question of 
whether the Veteran's statement contained in a VA Form 9 
received in June 2000 may be reasonably construed as a timely 
notice of disagreement to the September 1999 RO decision that 
denied entitlement to service connection for a psychiatric 
disability, claimed as depression, to include as secondary to 
service-connected disability.

The Board observes that in the June 2000 VA Form 9, the 
Veteran stated that VA had not considered all the evidence in 
her case and that she had not been afforded the benefit of 
doubt.  Due, apparently to the chronological nature of the 
various rating decisions, the RO considered the June 2000 VA 
Form 9 to be a notice of disagreement only as to the issue of 
service connection for PTSD, (which had been denied in an 
April 2000 rating decision), and, as such, issued a statement 
of the case only as to the issue of service connection for 
PTSD later in June 2000.  A VA Form 9 received in July 2000 
was accepted as a substantive appeal to the April 2000 rating 
decision that had denied service connection for PTSD.

The Board finds the argument that the Veteran's statement, in 
the June 2000 VA Form 9, may be reasonably construed as a 
notice of disagreement to the September 1999 RO decision, 
that denied service connection for depression to be of merit.  
Although the Veteran's statement in the June 2000 VA Form 9 
did not specifically indicate that she disagreed with the 
September 1999 rating decision, and she did not object to the 
issuance of the June 2000 statement of the case only as to 
the PTSD issue, nevertheless, the Board can not state 
unequivocally that the June 2000 VA Form 9 statement can not 
be reasonably construed as a notice of disagreement to the 
September 1999 RO decision that denied service connection for 
psychiatric disability, claimed as depression.  As such, the 
Board finds that the Veteran's VA Form 9 statement, received 
in June 2000, may be reasonably construed as a timely notice 
of disagreement to the September 1999 RO decision that denied 
entitlement to service connection for a psychiatric 
disability, claimed as depression, to include as secondary to 
service-connected disability.


ORDER

The appeal to have the Veteran's VA Form 9 statement, 
received in June 2000, considered as a timely notice of 
disagreement to the September 1999 RO decision that denied 
entitlement to service connection for psychiatric disability, 
claimed as depression, to include as secondary to service-
connected disability, is granted.


REMAND

In determining that a June 2000 VA Form 9 statement 
constitutes a timely notice of disagreement to the September 
1999 RO decision that denied entitlement to service 
connection for a psychiatric disability, claimed as 
depression, the Board has found that the September 1999 RO 
decision is not final.  38 U.S.C.A. § 7105.  Rather, because 
a statement of the case was not issued as to the issue of 
entitlement to service connection for a psychiatric 
disability, claimed as depression, pursuant to 38 C.F.R. 
§ 19.26, the appeal of the September 1999 rating decision 
remained pending at the time of the January 2007 rating 
decision which granted service connection for major 
depressive disorder, effective from November 21, 2005.  A 
review of the adjudication surrounding the issue of 
entitlement to an effective date earlier than November 21, 
2005, for the grant of service connection for major 
depressive disorder, reveals that the adjudication has been 
predicated on the basis that the September 1999 RO decision 
is final.  As it has been determined that an appeal of the 
September 1999 RO decision was pending at the time of the 
January 2007 rating decision grant of service connection for 
major depressive disorder, the Board finds that the AOJ 
should readjudicate the earlier effective date issue prior to 
consideration by the Board.

The applicable law for RO consideration in readjudicating the 
earlier effective date issue includes the provisions of 38 
C.F.R. § 3.400 which state, in general, and in pertinent 
part, that the effective date of an award of compensation, 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
In this regard, the Board notes that the Veteran also claims 
entitlement to service connection for PTSD as a result of a 
sexual assault during service.  As such, the RO must also 
consider the holding in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) in determining the original date of claim for service 
connection for a psychiatric disability, however diagnosed, 
and the date entitlement arose.  

In regard to the PTSD claim, the Veteran asserts that she was 
raped while serving in the Army in Fort Leonard Wood, 
Missouri in 1982 or 1983.  The May 2009 Joint Motion found 
that the July 2008 Board decision had failed to adequately 
address a lay statement from C.P. and a lay statement from 
V.S., as to a change the Veteran's personality, in support of 
the Veteran's claim.

Additionally, in a letter received in September 2009, the 
Veteran's attorney indicated that she had enclosed "current 
medical treatment records from the VA Medical Center in West 
Palm Beach, Florida" which, argued the Veteran's attorney, 
confirms that the Veteran has PTSD as a result of inservice 
sexual trauma.  The records, accompanied by a waiver of RO 
consideration, have been associated with the claims file.

Under 38 C.F.R. § 3.304(f)(4) (2009), when the Board can not 
conclusively establish whether a personal assault stressor 
occurred, the Board may request a medical opinion to address 
the issue.  As such, this appeal is being remanded to provide 
the Veteran with a VA examination to determine: (1) whether 
the evidence, to include any in-service or post-service 
behavior changes, indicates that the Veteran's claimed 
beating and sexual assault occurred, and (2) whether the 
Veteran meets the DSM-IV criteria for PTSD based on a 
credible, verified stressor.  38 C.F.R. § 3.303(f)(4) (VA may 
submit evidence to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA examination with a specialist in 
the field of mental health (psychiatrist 
or psychologist).  The purpose of this 
examination is to determine the existence 
and etiology of PTSD.  The claims folders 
must be sent to the examiner for review, 
and the examination report should reflect 
that a review of the claims folders was 
completed.  Following a review of the 
claims folders, to include the July 2003 
statement of C.P., and the November 2000 
statement of V.S., asserting observation 
of a change in theVeteran's personality, 
and an interview and examination of the 
Veteran, the examiner should provide an 
opinion as to whether such evidence is 
indicative that it is at least as likely 
as not that the Veteran was sexually 
assaulted during service.  A complete 
rationale should be provided for all 
conclusions and opinions, and should be 
based on the interview, examination, and 
a review of the Veteran's claims folder, 
including the Veteran's service and post-
service treatment records, service 
personnel records, and lay statements.  
The examiner should also discuss any in-
service or post-service behavioral 
changes that support or refute the 
provided opinion.

2.  The AOJ should readjudicate the 
issues of entitlement to an effective 
date earlier than November 21, 2005 for 
the grant of service connection for major 
depressive disorder, and entitlement to 
service connection for PTSD.  As for the 
issue of entitlement to an effective date 
earlier than November 21, 2005 for the 
grant of service connection for major 
depressive disorder, the RO should 
adjudicate that claim in accordance with 
the Board's finding that the September 
1999 RO decision that denied service 
connection for a psychiatric disability, 
claimed as depression, was not final, and 
remained on appeal at the time of the 
January 2007 rating decision which 
granted service connection for major 
depressive disorder.  The RO must also 
consider the holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) in 
determining the original date of claim 
for service connection for a psychiatric 
disability, however diagnosed, and the 
date entitlement arose.  As for the issue 
of entitlement to service connection for 
PTSD, the RO should consider all 
evidence, to include lay statements and 
the recently submitted VA PTSD treatment 
records when adjudicating that claim.

3.  If the benefits sought are not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and her 
attorney should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


